       CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Jeffrey Weisen,                                  Case No.: 0:20-CV-01967 (JNE/ECW)

             Plaintiff,
v.                                                       STIPULATION FOR
                                                        PROTECTIVE ORDER
Northern Tier Retail LLC d/b/a Speedway,

             Defendant.


     The parties stipulate that the court may enter the following protective order:

1    Definitions. As used in this protective order:

     (a)    “attorney” means an attorney who has appeared in this action;

     (b)    “confidential document” means a document designated as confidential under

            this protective order;

     (c)    to “destroy” electronically stored information means to delete from all

            databases, applications, and file systems so that the information is not

            accessible without the use of specialized tools or techniques typically used

            by a forensic expert;

     (d)    “document” means information disclosed or produced in discovery,

            including at a deposition;

     (e)    “notice” or “notify” means written notice;

     (f)    “party” means a party to this action; and

     (g)    “protected document” means a document protected by a privilege or the

            work-product doctrine.
     CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 2 of 7




2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it as

          confidential if the party or non-party contends that it contains confidential or

          proprietary information.

    (b)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who

          were present at the deposition.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive confidential

          documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have

                 authored or received it;



                                            2
     CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 3 of 7




          (4)    a court reporter or videographer retained in connection with this

                 action;

          (5)    a party (subject to paragraph 3(c)); and

          (6)    any person who:

                 (A)       is retained to assist a party or attorney with this action; and

                 (B)       signs a declaration that contains the person’s name, address,

                           employer, and title, and that is in substantially this form:

                                  I have read, and agree to be bound by, the protective
                           order in the case captioned [case caption and number] in the
                           United States District Court for the District of Minnesota. As
                           soon as my work in connection with that action has ended, but
                           not later than 30 days after the termination of that action
                           (including any appeals), I will return or destroy any
                           confidential document that I received, any copy of or excerpt
                           from a confidential document, and any notes or other document
                           that contains information from a confidential document.
                                  I declare under penalty of perjury that the foregoing is
                           true and correct.

    (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

          the words “attorney’s eyes only,” in which case a confidential document so

          designated may not be revealed to another party.

    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on a

    non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.



                                            3
     CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 4 of 7




5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7 days

    after discovering the error, provide notice of the error and produce a copy of the

    document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)   Filing. This protective order does not authorize the filing of any document

          under seal. A confidential document may be filed only in accordance with

          LR 5.6.

    (b)   Presentation at a hearing or trial. A party intending to present another party’s

          or a non-party’s confidential document at a hearing or trial must promptly

          notify the other party or the non-party so that the other party or the non-party

          may seek relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party. A confidential document

          disclosed or produced by a party remains confidential unless the parties agree

          to change its designation or the court orders otherwise.

    (b)   Document produced by a non-party. A confidential document produced by

          a non-party remains confidential unless the non-party agrees to change its

          designation or the court orders otherwise after providing an opportunity for

          the non-party to be heard.

    (c)   Changing a designation by court order. A party who cannot obtain agreement

          to change a designation may move the court for an order changing the

                                           4
     CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 5 of 7




          designation. If the motion affects a document produced by a non-party then,

          with respect to the motion, that non-party is entitled to the same notice and

          opportunity to be heard as a party. The party or non-party who designated a

          document as confidential must show that the designation satisfies Fed. R.

          Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.

    (a)   Within 60 days after the termination of this action (including any appeals),

          each party must:

          (1)    return or destroy all confidential documents; and

          (2)    notify the disclosing or producing party that it has returned or

                 destroyed all confidential documents within the 60-day period.

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

          confidential document submitted to the court.

9   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)    A party or non-party who discovers that it has inadvertently disclosed

                 or produced a protected document must promptly notify the receiving

                 party and describe the basis of the claim of privilege or protection. If

                 the party or non-party provides such notice and description, the

                 privilege or protection is not waived.




                                         5
      CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 6 of 7




            (2)    A party who discovers that it may have received an inadvertently

                   disclosed or produced protected document must promptly notify the

                   disclosing or producing party or non-party.

     (b)    Handling of Protected Document. A party who is notified or discovers that it

            may have received a protected document must comply with Fed. R. Civ. P.

            26(b)(5)(B).

10   Security Precautions and Data Breaches.

     (a)    Each party must make reasonable efforts to protect the confidentiality of any

            confidential document disclosed or produced to that party.

     (b)    A party who learns of a breach of confidentiality must promptly notify the

            disclosing or producing party of the scope and nature of that breach and make

            reasonable efforts to remedy the breach.

11   Survival of Obligations. The obligations imposed by this protective order survive

     the termination of this action.




                                          6
         CASE 0:20-cv-01967-JNE-ECW Doc. 12 Filed 11/16/20 Page 7 of 7




Stipulated to:

Dated: November 16, 2020

s/ Patrick W. Michenfelder                 s/ Daniel R. Olson
Patrick W. Michenfelder (#242007X)         Stephen O. Plunkett (#203932)
Chad A. Throndset                          Daniel R. Olson (#389235)
THRONDSET MICHENFELDER, LLC                Jessica L. Kometz (#399303)
One Central Avenue West, Suite 101         BASSFORD REMELE, P.A.,
St. Michael, MN 55376                      100 South 5th Street, Suite 1500
Telephone: (763) 515-6100                  Minneapolis, MN 55402-1254
pat@throndsetlaw.com                       Telephone: (612) 333-3000
chad@throndsetlaw.com                      Facsimile: (612) 333-8829
                                           splunkett@bassford.com
Attorney for Plaintiff                     dolson@bassford.com
                                           jkometz@bassford.com

                                           Attorneys for Defendant




                                       7
